Citation Nr: 1718637	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-07 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection claim for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder. 

2.  Entitlement to initial rating in excess of 10 percent for right hip disability. 

3.  Entitlement to an effective date earlier than August 25, 2009, for the award of service connection for right hip disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1990 to April 1993 in the United States Marine Corps.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for a right hip disability effective August 25, 2009.  On appeal, the Veteran seeks service connection for an acquired psychiatric disorder, an initial rating of a right hip disability in excess of 10 percent, and an earlier effective date for service connection of the right hip disability.

As reflected on the title page of this decision, the Board broadened the service connection claim for psychiatric disability to include any current acquired psychiatric disorder, however diagnosed.  In this regard, the Veteran was diagnosed with major depressive disorder and anxiety in a June 2009 VA treatment record.  The Board notes that the Veteran was previously on the high level suicide prevention list.  The Veteran's stepfather submitted an October 2010 statement in support of his stepson's claim that discusses how the Veteran was depressed and withdrawn after being discharged from active service.  The Veteran, an antitank assaultman in the Marine Corps, relates the onset of depression and anxiety to being in fear of hostile military activity while deployed to the Persian Gulf during the Desert Shield/Desert Storm.  The Veteran reports being assigned to the initial ground assault on Kuwait Beach during Desert Shield/Desert Storm.  The Veteran reports, while aboard the U.S.S. Saginaw for 8 months in the Persian Gulf, he was repeatedly told that there were thousands of mines in the water and on Kuwait Beach.  The Veteran reports that the stress and fear that the ship might hit a mine, as well as the fear of impending potential combat, was intense, despite the fact that the Veteran was not required to physically assault  Kuwait Beach.  The Veteran's VA treatment records dated June 2009 indicate the Veteran had a positive PTSD screening in 2009.  Based on the Veteran's description of these events in service and the VA treatment records, the Board broadened the service connection claim for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorders.  Further, as discussed in more detail below, the Board remands the issue of entitlement to service connection for an acquired psychiatric disorder for further development to contemplate the Veteran's psychiatric symptoms, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).  

The Veteran originally requested a Travel Board hearing in his substantive appeal, via a VA Form 9, but waived that hearing request in a September 2016 letter. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (a) entitlement to service connection for an acquired psychiatric disorder and (b) entitlement to an initial rating in excess of 10 percent for right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 1994 rating decision denied the Veteran's initial claim of service connection for a right hip disability, and the Veteran was notified of this rating decision in October 1994.  This decision became final in October 1995. 

2.  The Veteran filed to reopen his service connection claim for the right hip disability in October 2009 and submitted new and material evidence to support his service connection claim.

3.  A July 2010 rating decision granted service connection for a right hip disability, effective October 25, 2009, the date of the Veteran's most recent petition to reopen. 

4.  There is no pending, unadjudicated petition to reopen the service connection claim for right hip disability prior to October 25, 2009.


CONCLUSION OF LAW

The criteria are not met for the assignment of an effective date prior to October 25, 2009, for the award of service connection for a right hip disability.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Here, the Veteran's claims for an earlier effective date for the grant of service connection for a right hip disability arose from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, VCAA notice is not necessary because, as is more thoroughly explained below, the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).   No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary with respect to the earlier effective date claim.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the earlier effective date claim.  No further notice or assistance to him with his claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Earlier Effective Date Claim

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See Id.; 38 C.F.R. § 3.400 (r). 

Before March 24, 2015, the VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

By way of procedural background, the Veteran applied for a right hip disability in January 1994.  The RO denied the service connection claim by a rating decision in September 1994, and the Veteran was noticed of denial in October 1994.  The Veteran did not appeal the denial of service connection for the right hip disability within one year of the rating decision, and the September 1994 rating decision became final in October 1995.  The Veteran contends that he did not appeal the September 1994 rating decision because he did not know he could disagree with the RO's finding or how to do so.  See Letter dated October 2010, October 2010 Notice of Disagreement, and March 2012 Substantive Appeal, via Form 9. 

The Veteran again sought to reopen his claim for a right hip disability in August 2009, and the RO granted the request to reopen and granted service connection for the right hip in July 2010.  The Veteran filed a timely Notice of Disagreement in October 2010, in which he requests an effective date earlier than August 25, 2009, and this appeal ensued.  38 U.S.C.A. § 7104 (b); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1100. 

The Board has reviewed all relevant evidence and finds no basis under the law to award an effective date earlier than August 25, 2009 for the grant of service connection for a right hip disability.  Based on the procedural history as outlined above, the September 1994 rating decision, of which the Veteran was notified by letter dated October 1994, became a final decision of record addressing service connection for the right hip disability in October 1995.  Indeed, the Veteran concedes that he did not appeal the September 1994 rating decision that initially denied service connection for the right hip disability.  Thereafter, the Veteran filed a petition to reopen the claims on August 25, 2009.  

Significantly, the relevant regulation provides that any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application, or August 25, 2009.  Additionally, no correspondence was received from the Veteran mentioning his right hip disability and/or indicating an intent to apply for service connection for a right hip disability between the issuance of the September 1994 Board decision (the date of the last final decision denying the claimed disability) and August 25, 2009 (the date of his most recent petition to reopen a service connection claim for a right hip disability).  

Finality determinations contained within the prior final decisions that denied service connection for a right hip disability can only be addressed through a claim of CUE as to those decisions.  See 38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.1400 (2016).  The Veteran has not claimed CUE as of the date of this decision. 

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to them.  However, the only means of establishing an effective date earlier than August 25, 2009, in the instant case, would be to establish CUE in the September 1994 rating decision, and would constitute a separate request for benefits that has not yet been considered by the AOJ. 

In summary, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, the RO has already assigned the earliest possible effective date for its grant of the reopened claims, which was determined to be August 25, 2009.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Consequently, there is no legal basis upon which to grant an effective date prior to August 25, 2009, for the grant of service connection a right hip disability.  The Board is bound by the law governing the assignment of effective dates in its determination in this case.  See 38 U.S.C.A. § 7104 (c).  The claim of entitlement to an effective date earlier than August 25, 2009, for the award of service connection for a right hip disability must be denied.

ORDER

An effective date earlier than October 25, 2009, for the award of service connection for a right hip disability is denied.
	
REMAND

The Board finds that a VA examination is indicated to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder.  As noted, the Veteran had a positive screening for PTSD in June 2009.  He further reports that his symptoms of depression and anxiety started or were aggravated in service while deployed and preparing for assault on Kuwait Beach in support of Desert Shield/Desert Storm.  Moreover, the record contains lay statements from the Veteran, his stepfather, and his mother indicating a change in behavior upon the Veteran's return home from service.  There is also evidence that the onset of depression and anxiety may have pre-existed active service.  This evidence should be addressed on remand.

Turning to the initial rating for the right hip disability, a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran last received a relevant VA examination of the right hip in June 2010.  Moreover, while undergoing a VA compensation examination of the left hip in November 2015, the examiner noted that the Veteran's right hip disability had worsened since the initial 2010 VA examination.  Due to evidence of possible worsening of the right hip symptoms, a remand is necessary to obtain new VA examination of the right hip.

Additionally, the Board has reviewed the June 2010 and November 2015 VA examination reports pertinent to the right hip, and concludes that these examinations do not comply with the recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The June 2010 VA examination of the right hip contains range-of-motion measurements for what is presumably active motion, but not in passive motion, weight-bearing, nonweight-bearing, and no range of motion testing was conducted on the opposite undamaged joint (i. e., left hip).  Additionally, it is unclear where pain began for the Veteran.  See VAOPGCPREC 9-98 (recognizing the motion effectively ends where pain begins).  Further, the November 2015 examination report contains range-of-motion testing of the right hip for what is presumably active motion, but not in passive motion or in nonweight-bearing position.  Additionally, although the examiner indicated that there was pain on range-of-motion testing of the right hip, it is unclear where pain began for the Veteran during the November 2015 examination as well.  For these reasons also, a new VA examination of the right hip is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability.  The claims file, and a copy of this remand, should be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file, conducting examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

(a)  Indicate all psychiatric disorders currently shown, to include PTSD, depression, and anxiety.

(b)  To the extent that a personality disorder is currently diagnosed, determine whether it clearly and unmistakably pre-existed the Veteran's service.  If so, indicate whether the personality disorder was subjected to a superimposed disease or injury in service that results in a current acquired psychiatric disorder.

(b).  Also provide an opinion as to whether any diagnosed acquired psychiatric disability both (1) clearly and unmistakably preexisted service, and (2) clearly and unmistakably was not aggravated beyond its natural progression by service.  For purposes of this analysis, aggravation is defined as a permanent worsening of the non-service connected disability beyond that due to the natural disease process.

(c).  If the examiner does not find that the Veteran had an acquired psychiatric disability that both clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service,  then respond to the following:

Provide an opinion addressing whether each current psychiatric disorder had its onset in service or is otherwise related to service.  

**In doing so, the examiner is directed to address (i) any physical symptoms experienced in service that may be symptoms of an acquired psychiatric disorder; specifically address reports of stomach pain, stomach upset, spitting blood, and heartburn reported in service in October 1991 that were reportedly not relieved by medications, and (ii) the Veteran's reported experiences in service when determining the etiology of any acquired psychiatric disorder.  

The examiner should provide an explanation for any conclusions reached. 
2.  Schedule the Veteran for an additional VA examination to determine the current severity of his service-connected right hip disability.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file must be made available to and reviewed by the examiner.

The examiner is asked to examine the Veteran, review the claims file, and then respond to the following:

(a)  Indicate all current symptoms associated with the Veteran's service-connected right hip disability and address its severity.

(b)  Test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joint in question AND any paired joint.  

(c)  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion. 

(d)  In reporting the range-of-motion findings, comment on the extent of any painful motion, at which measurement the pain begins, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups. 
The examiner should provide an explanation for any conclusions reached.  

3.  Readjudicate the service connection claim for psychiatric disability on appeal and the increased initial rating claim for the right hip disability on appeal.  If the benefits sought on appeal are denied, provide the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


